Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on March 27, 2019, December 27, 2019, June 3, 2020, July 15, 2020 & October 6, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
 	Claims 6-8 are objected to because of the following informalities: claim 7 depends on claim 6 & claim 8 depends on claim 6 through claim 7; unfortunately, however, claims 7 & 8 recite limitations which are contradictory to the limitation recited in claim 6. More specifically, claim 6 recites the quantum device, wherein the first gate dielectric and the second gate dielectric are part of a single planar layer of gate dielectric material above the quantum well, whereas, claims 7 & 8, both of which ultimately depend on claim 6, recite the first gate dielectric layer and the second gate dielectric layer have a U-shaped cross-section. Appropriate correction/explanation is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (Pub. No.: WO 2018/044267 A1).
Regarding Claim 1, George et al. discloses a quantum dot device, comprising:									a quantum well stack (Par. 0021 & 0028; Fig. 1 – 146); 						an insulating material above the quantum well stack, wherein the insulating material includes a trench region (Par. 0021 & 0028; Fig. 1 – insulating material 128, quantum well stack 146; trench regions 104-1 & 104-2 combined can be considered as the trench region);			a first gate and an adjacent second gate above the quantum well stack, wherein the first gate and the second gate are above the insulating material and extend into the trench region (Par. 0033; Figs. 1 & 4 – couple of gates 106 are shown; the gate on the left of the middle insulating section 128 could be considered as the first gate and the gate on the right of the middle insulating section could be considered as the second gate);							a gate wall in the trench region between the first gate and the second gate, wherein the gate wall includes the insulating material (Par. 0021 & 0028; Fig. 1 – the middle insulating material 128 could be considered as the gate wall).
Regarding Claim 2, George et al., as applied to claim 1, discloses the quantum dot device, wherein the first gate includes a first gate metal, the second gate includes a second gate metal, and the first gate metal has a same material composition as the second gate metal (Par. 0033; Figs. 1 & 4 – gate metal 110 maybe, e.g., Al).
Regarding Claim 3, George et al., as applied to claim 2, discloses the quantum dot device, wherein the first gate metal has a damascene fill grain structure (Par. 0100-0106; Figs. 1 & 60-65 – in this particular embodiment the gate metal 110 is deposited using a fill technique after the insulating material 128 has been patterned and should nucleate along the adjacent surfaces of the patterned insulating material 128 and gate dielectric). 
Regarding Claim 4, George et al., as applied to claim 3, discloses the quantum dot device, wherein the second gate metal has a damascene fill grain structure (Par. 0100-0106; Figs. 1 & 60-65 – in this particular embodiment the gate metal 110 is deposited using a fill technique after the insulating material 128 has been patterned and should nucleate along the adjacent surfaces of the patterned insulating material 128 and gate dielectric). 
Regarding Claim 5, George et al., as applied to claim 2, discloses the quantum dot device, wherein the first gate includes a first gate dielectric, the second gate includes a second gate dielectric, and the first gate dielectric has a same material composition as the second gate dielectric (Fig. 1 – first gate dielectric and second gate dielectric both are formed of the same dielectric layer 114).
Regarding Claim 6, George et al., as applied to claim 5, discloses the quantum dot device, wherein the first gate dielectric and the second gate dielectric are part of a single planar layer of gate dielectric material above the quantum well stack (Figs. 1 & 7). 
Regarding Claim 7, George et al., as applied to claim 6, discloses the quantum dot device, wherein the first gate dielectric has a U-shaped cross-section (Par. 0057; Figs. 56-59).
Regarding Claim 8, George et al., as applied to claim 7, discloses the quantum dot device, wherein the second gate dielectric has a U-shaped cross-section (Par. 0057; Figs. 56-59). 
Regarding Claim 9, George et al., as applied to claim 1, discloses the quantum dot device, wherein the trench region is bowed outwards or tapered inwards (Par. 0084, Fig. 49).
Regarding Claim 10, George et al., as applied to claim 1, discloses the quantum dot device, wherein the insulating material is a first insulating material, and the quantum dot device further includes: a second insulating material above the first gate and the second gate (Par. 0030 & 0049; Fig. 1 – first insulating material 128; second insulating material 130).
Regarding Claim 11, George et al., as applied to claim 10, discloses the quantum dot device, wherein the second insulating material has a same material composition as the first insulating material (Par. 0030 & 0049; Fig. 1 – both the first insulating material 128 and the second insulating material 130 could be potentially formed of silicon oxide).
Regarding Claim 12, George et al., as applied to claim 1, discloses the quantum dot device, wherein the quantum well stack includes a quantum well layer (Par. 0030; Figs. 1 & 50-52 – quantum well stack 146; quantum well layer 152).
Regarding Claim 13, George et al., as applied to claim 1, discloses the quantum dot device, wherein the trench region is a first trench region, the insulating material includes a second trench region parallel to the first trench region, and the quantum dot device further includes: a third gate and an adjacent fourth gate above the quantum well stack, wherein the third gate and the fourth gate are above the insulating material and extend into the second trench region (Figs. 1, 3 & 4).
Regarding Claim 14, George et al. discloses a method of manufacturing a quantum dot device, comprising: 				forming a quantum well stack (Par. 0021 & 0028; Figs. 1 & 6 – 146); 				forming a layer of insulating material above the quantum well stack (Par. 0021 & 0028; Figs. 1 & 8 – insulating material 128, quantum well stack 146); 				forming via openings through the layer of insulating material (Fig. 9); and 		forming gates that extend over the layer of insulating material and into the via openings (Par. 0033; Figs. 1 & 4 – couple of gates 106 are shown in Fig. 1).
Regarding Claim 15, George et al., as applied to claim 14, discloses the method, wherein forming gates includes: forming gate metal in the via openings (Fig. 1).
Regarding Claim 16, George et al., as applied to claim 14, discloses the method, wherein forming gates includes: forming a conformal layer of liner material in the via openings (Fig. 48 – conformal layer 134).
Regarding Claim 17, George et al. discloses a quantum computing device (abstract), comprising: 							a quantum processing device (Fig. 73 – 2026), wherein the quantum processing device includes a quantum well stack (Par. 0021 & 0028, 0142; Fig. 1 – quantum processing device 2026 may include one or more quantum dot devices 100 (Fig. 1) which in turn includes quantum well stack 146), a plurality of linear arrays of gates above the quantum well stack to control quantum dot formation in the quantum well stack (Par. 0022, 0038; Fig. 4), wherein an insulating material is between a first linear array of gates and a second linear array of gates (Par. 0028; Figs. 1-4 - insulating material 128), the insulating material is between individual gates in the first linear array of gates (Par. 0032; Figs. 1-4 – first linear array of gates comprising gates 106-1), and gate metal of the first linear array of gates extends over the insulating material (Fig. 1); and a non-quantum processing device (Par. 0142, Fig. 73 - 2028), coupled to the quantum processing device, to control voltages applied to the plurality of linear arrays of gates (Par. 0030, 0038, 0135-0141).
Regarding Claim 18, George et al., as applied to claim 17, discloses the quantum computing device, further comprising: a memory device to store data generated by quantum dots formed in the quantum well stack during operation of the quantum processing device (Par. 0142-0144; Fig. 73 – memory 2004).
Regarding Claim 19, George et al., as applied to claim 17, discloses the quantum computing device, wherein the gate metal has a damascene fill grain structure (Par. 0100-0106; Figs. 1 & 60-65 – in this particular embodiment the gate metal 110 is deposited using a fill technique after the insulating material 128 has been patterned and should nucleate along the adjacent surfaces of the patterned insulating material 128 and gate dielectric). 
Regarding Claim 20, George et al., as applied to claim 17, discloses the quantum computing device, wherein gates of the first linear array of gates include via portions that extend down to the quantum well stack (Fig.1 together with Figs. 56-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/03/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812